
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(w)

Attachment 1

May 22, 2001

Ms. E. Follin Smith
409 Sickman's Mill Road
Conestoga, PA 17516


Dear Follin:

        Confirming our previous discussions, we are pleased to offer you the
position of Sr. Vice President—Finance of Constellation Energy Group ("CEG").
You will be named Chief Financial Officer on or about July 1, 2001. At spin-off
you will become Sr. Vice President and Chief Financial Officer of the new
Constellation Energy Group ("New CEG"). In each of the forgoing positions, you
will have all the authorities and responsibilities customarily exercised by a
person in such position at CEG. Your annual starting salary will be $350,000
($29,167 per month). In addition, you will be eligible to participate in CEG's
annual incentive plan, which currently provides for a bonus based on individual
and overall company performance, and, after the spin-off, in a corresponding
annual incentive plan at New CEG. You are guaranteed a minimum annual cash bonus
of $350,000 for 2001 (prorated for service) and for 2002 (assuming your
employment continues through December 31, 2002). Your bonus compensation will be
paid not later than the date on which other senior executives are paid.

        In addition to the above cash compensation, you will receive a target
award of 10,000 shares of current CEG restricted stock from the CEG 2000-2002
Long-Term Incentive Plan, a description of which is attached. It is intended
that this Plan be terminated prior to the spin-off. These shares will not be
prorated when they are distributed immediately prior to the spin-off. Pursuant
to the Plan, the number of shares delivered will vary depending upon the stock
price at the time they are distributed.

        You will receive a stock option grant from New CEG as of the effective
date of the spin-off ("New CEG Option Plan"). Such grant will cover no less than
150,000 shares of New CEG, assuming the spin-off takes the form of a
distribution of one share of New CEG for each current share of CEG, with the
number of New CEG shares to be appropriately adjusted if the spin-off takes
another form. The strike price of the option will be the fair market value of a
New CEG share immediately after the spin-off. The options will have a ten year
exercise period and will vest in three equal annual installments beginning from
the earlier of grant date or November 22, 2001. Once vested, the options will
not be subject to forfeiture except in the event of termination for cause as
defined in Section 1.4 of the Severance Agreement. These options will otherwise
be on terms and conditions no less favorable to you than the terms and
conditions applying to options granted to your peer executives. It is possible
the New CEG Option Plan may be altered to include restricted stock in New CEG
that would be granted immediately upon the spin-off. Should that occur, you will
receive one share of new CEG restricted stock for each three options after the
spin-off with vesting on the same schedule as for the options, and otherwise on
terms and conditions no less favorable to you than those that apply to
restricted stock awarded to your peer executives. If New CEG has not been spun
off from CEG by May 22, 2002, in lieu of the aforementioned grant, you will be
granted stock options and/or restricted stock in CEG, vesting and, in the case
of stock options, becoming and remaining exercisable on the same schedule that
would have applied to the New CEG options. Such stock options and/or restricted
stock will be granted as of May 22, 2002 and will be worth an aggregate of
$1.5 million, with restricted stock valued at the closing market price on the
date granted and with options valued on a Black-Scholes basis using the closing
market price on the date granted and otherwise using the Black-Scholes
assumptions set forth in the most recent CEG filing with the SEC that discloses
such assumptions.

        If an event (such as a termination of your employment) occurs that
causes, or may cause, any option that is granted pursuant to the preceding
paragraph to expire prior to the expiration of the ten-year exercise period that
would otherwise apply ("Early Expiration"), then you will be entitled to a
payment (the "Payment") not to exceed $1,500,000 in cash paid within 30 days of
such Early

--------------------------------------------------------------------------------


Expiration. The Payment shall be calculated to be the excess (if any) of (x) the
Black-Scholes value as of the date of such Early Expiration over (y) the
difference between the closing price of the stock underlying the option at Early
Expiration and the strike price of the option (the "Spread"), in each case
determined as if no exercise of the option had occurred after the occurrence of
the event that caused the expiration of the option to accelerate. For purposes
of the foregoing sentence, Black-Scholes value shall be determined based on the
maximum remaining life of the option in question (assuming no acceleration of
expiration had occurred), and on the fair market value of the shares that are
subject to the option, and otherwise shall be based on the Black-Scholes
assumptions for options on such shares set forth in the most recent SEC filing
that discloses such assumptions, provided that if no such SEC filing has been
made as of such date (as could be the case for New CEG option), then the
assumptions used shall be those set forth in the first SEC filing that discloses
such assumptions that is filed within 180 days following such date, and
provided, further, that if no such filing is made within such 180 days, then the
assumptions used shall be as reasonably agreed upon by you and the grantor of
the option. No Payment shall be made if the aggregate value of the Spread at
Early Expiration is greater than or equal to $3,000,000 or if you become
employed by a direct competitor of the issuer of the option prior to the
expiration date.

        While the compensation structure and form of delivery for the new
company has not yet been developed, we expect your total direct annual
compensation (cash salary, annual cash bonus, annualized target value of any
long-term cash incentive plan, restricted stock valued at market as of the grant
date, options valued on a Black-Scholes basis as of the grant date, etc) at CEG
and New CEG to be at the 75th percentile for CFO's of similar companies with
revenues between $1 and $3 billion (based on the annual Towers Perrin survey or
its equivalent), subject to personal and company performance against objectives
set for you and the company.

        As a member of senior management, you are also entitled to certain
supplemental benefits and perquisites, shown on the attached summary. These
include an $800 per month car allowance. These benefits and perquisites are
subject to change at any time, at management's discretion. In addition, you will
be entitled to indemnification, and advancement of legal expenses (including
reasonable attorneys' fees) in connection with your services for CEG and New CEG
to the fullest extent permitted by the laws of Maryland.

        Also enclosed is a severance agreement which provides benefits you would
receive if you are terminated without cause or you resign with good reason prior
to December 31, 2005.

        You acknowledge that we are in the process of designing the compensation
structure for New CEG including, but not limited to such features as salary,
annual cash bonus, long-term equity incentives, executive benefits and
perquisites and severance/change of control agreements. Such programs, when
adopted for other senior managers of CEG or New CEG, will be made available to
you. You agree to participate in such programs to the extent you are not
disadvantaged relative to the terms and conditions of this letter.

        We will reimburse you on an after-tax basis for your reasonable travel
and temporary living expenses for up to three months after you commence
employment. We will also reimburse you on an after-tax basis for any reasonable
expenses related to your travel or professional advice, including legal advice,
in connection with the discussions leading up to this agreement, such
reimbursement (under this sentence) not to exceed $17,500.

        We have also enclosed general information about CEG's employee benefit
programs. Your employment, subject to the provisions of the Severance Agreement,
is at will. This offer is contingent upon your acceptance of the terms and
conditions of this letter indicated by you countersigning and returning by
facsimile or otherwise. We also require that you countersign and return the
enclosed confidentiality agreement covering your employment with CEG.

2

--------------------------------------------------------------------------------


        We are looking forward to your joining Constellation Energy Group. If
you have any questions, feel free to contact me or Elaine Johnston.

    Very truly yours,
 
 
Eric P. Grubman

        I acknowledge and accept the terms and conditions set forth in this
offer letter.

--------------------------------------------------------------------------------

E. Follin Smith  

--------------------------------------------------------------------------------

Date

        Enclosures (Description of CEG 2000-2002 LTIP Summary of Benefits,
general information about CEG benefits, Severance Agreement and Confidentiality
Agreement)

3

--------------------------------------------------------------------------------




Exhibit 10(w)

Attachment 2


SEVERANCE AGREEMENT


        This Agreement is made the 22nd day of May, 2001, by and between
CONSTELLATION ENERGY GROUP, INC. (the "Company") and E. Follin Smith (the
"Executive").

        WHEREAS, the Company desires to establish a severance benefit for the
Executive covering the period from May 22, 2001 until December 31, 2005; and

        WHEREAS, the Executive desires to devote her time and energy for the
benefit of the Company and its stockholders and not to be distracted by
financial security concerns in connection with employment termination.

        NOW, THEREFORE, the parties agree as follows:

        1.    Definitions.    

        1.1    Board.    The term "Board" means the Board of Directors of the
Company.

        1.2    Qualifying Termination.    

        (a)  The occurrence of any one or more of the following events on or
before December 31, 2005 shall constitute a "Qualifying Termination":

        (i)    The Company's termination of the Executive's employment without
Cause (as defined in Section 1.4); or

        (ii)  The Executive's resignation for Good Reason (as defined in
Section 1.3).

        (b)  A Qualifying Termination shall not include a termination of
employment by reason of death, disability, the Executive's voluntary termination
of employment without Good Reason, or the Company's termination of the
Executive's employment for Cause, or a transfer of the Executive's employment to
"New CEG" (as defined in Section 7c.) in accordance with the Executive's offer
letter dated May 22, 2001 (the "offer letter").

        1.3    Good Reason.    Good Reason means, without the Executive's
express written consent, the occurrence on or before December 31, 2005 of any
one or more of the following:

        (a)  The assignment to the Executive of duties materially inconsistent
with the Executive's authorities, duties, responsibilities, and status
(including offices, title and reporting relationships) as an executive and/or
officer of the Company or an Affiliate immediately prior to such assignment, or
a material reduction or alteration in the nature or status of the Executive's
authorities, duties, or responsibilities from those in effect immediately prior
to such assignment, unless such act is remedied by the Company or such Affiliate
within 10 business days after receipt of written notice thereof given by the
Executive; or

        (b)  A reduction by the Company or an Affiliate of the Executive's base
salary in effect immediately prior to such reduction, unless such reduction is
less than ten percent (10%) and it is either (i) replaced by an incentive
opportunity equal in value; or is (ii) consistent and proportional with an
overall reduction in management compensation due to extraordinary business
conditions, including but not limited to reduced profitability and other
financial stress (i.e., the base salary of the Executive will not be singled out
for reduction in a manner inconsistent with a reduction imposed on other
executives of the Company or such Affiliate); or

1

--------------------------------------------------------------------------------




        (c)  The relocation of the Executive's office more than 50 miles from
the Executive's office immediately prior to such relocation; or

        (d)  Failure of the Company or an Affiliate (whichever is the
Executive's employer) to provide (i) the Executive the opportunity to
participate in applicable incentive, savings and retirement plans, practices,
policies and programs of the Company or such Affiliate covering senior
executives (or, where applicable, retired senior executives) of the Company or
such Affiliate, and (ii) the Executive and/or the Executive's family, as the
case may be, the opportunity to participate in, and receive benefits under,
applicable welfare benefit plans, practices, policies and programs provided by
the Company or such Affiliate, including, without limitation, medical,
prescription, dental, disability, sick benefits, employee life insurance,
accidental death and travel insurance plans and programs covering senior
executives (or, where applicable, retired senior executives) of the Company or
such Affiliate; or

        (e)  Failure of the Company or an Affiliate (whichever is the
Executive's employer) to provide the Executive such perquisites as the Company
or such Affiliate may establish from time to time which are commensurate with
the Executive's position and at least comparable to those received by other
senior executives at the Company or such Affiliate; or

        (f)    Any failure by the Company to satisfy the requirements of
paragraph (c) of Section 7 of this Agreement;

        (g)  Any material breach by the Company, or New CEG,of any material
terms of the Offer Letter, including without limitation any failure to timely
make the equity grants described therein

        (h)  Any other substantial breach of this Agreement by the Company that
either is not taken in good faith or is not remedied by the Company promptly
after receipt of notice thereof from the Executive.

        The Executive's right to terminate employment for Good Reason shall not
be affected by the Executive's incapacity due to physical or mental illness. The
Executive's continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason herein.

        1.4    Cause.    Cause shall mean the occurrence of any one or more of
the following:

        (a)  The Executive is convicted of a felony involving moral turpitude;
or

        (b)  The Executive engages in conduct or activities that constitutes
disloyalty to the Company or an Affiliate and such conduct or activities are
materially damaging to the property, business or reputation of the Company or an
Affiliate; or

        (c)  The Executive persistently and unjustifiably fails or refuses to
comply with any written direction of the Chief Executive Officer of the Company
other than a directive constituting an assignment described in Section 1.3(a);
or

        (d)  The Executive embezzles or knowingly, and with intent,
misappropriates property of the Company or an Affiliate, or unlawfully
appropriates any corporate opportunity of the Company or an Affiliate.

        A termination of the Executive's employment for Cause for purposes of
this Agreement shall be effected in accordance with the following procedures.
The Company shall give the Executive written notice ("Notice of Termination for
Cause") of its intention to terminate the Executive's employment for Cause,
setting forth in reasonable detail the specific conduct of the Executive that it
considers to constitute Cause and the specific provision(s) of this Agreement on
which it relies, and stating the date, time and place of the Board Meeting for
Cause. The "Board Meeting for

2

--------------------------------------------------------------------------------

Cause" means a meeting of the Board at which the Executive's termination for
Cause will be considered, that takes place not less than ten (10) and not more
than twenty (20) business days after the Executive receives the Notice of
Termination for Cause. The Executive shall be given an opportunity, together
with counsel, to be heard at the Board Meeting for Cause. The Executive's
Termination for Cause shall be effective when and if a resolution is duly
adopted at the Board Meeting for Cause by a two-thirds vote of the entire
membership of the Board, excluding employee directors, stating that in the good
faith opinion of the Board, the Executive is guilty of the conduct described in
the Notice of Termination for Cause, and that conduct constitutes Cause under
this Agreement.

        1.5.    Affiliate.    The term "Affiliate" means any company directly or
indirectly controlling, controlled by or under common control with the Company
or any successor company.

        2.    Severance Benefits.    Upon the occurrence of a Qualifying
Termination, Executive shall receive a cash severance payment on the following
schedule: If between May 22, 2001-December 31, 2003 then $1,400,000; if between
January 1, 2004-December 31, 2004 then $1,000,000; if between January 1,
2005-December 31, 2005 then $700,000, which will be paid in 24 equal monthly
installments. Additionally, if such Qualifying Termination occurs pursuant to
1.2(a)(i)at any time or 1.2(a)(ii) after December 31, 2002, all unvested equity
including awards due to be made pursuant to the Offer Letter will continue to
vest on schedule. For avoidance of doubt, the parties acknowledge that the
benefits described in this Section 2 shall apply to any resignation, after
December 31, 2002 for Good Reason that is based on events described in
Section 1.3 that occur at any time before December 31, 2002.

        3.    Termination of Agreement.    This Agreement shall remain in effect
from May 22, 2001 until December 31, 2005, provided, however, that prior to such
termination all obligations, if any, arising under it shall have been satisfied,
unless terminated earlier by the mutual written agreement of the parties.

        4.    Amendment of Agreement.    This Agreement may not be amended in
any respect without the mutual written agreement of the parties.

        5.    Construction.    Wherever any words are used herein in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply.

        6.    Governing Law.    This Agreement shall be governed by the laws of
Maryland.

        7.    Successors and Assigns.    

        (a)  This Agreement shall inure to the benefit of and be enforceable by
the Executive's legal representatives.

        (b)  This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

        (c)  The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. Further, the Company shall cause New Constellation
Energy Group, Inc., ("New CEG") the merchant energy holding company after the
separation of the Company's merchant energy business from its retail services
business, to assume and agree to perform this Agreement, effective on the date
of such separation. As used in this Agreement, "Company" shall mean both the
Company as defined above and any such successor that assumes and agrees to
perform this Agreement, by operation of law or otherwise.

        8.    Notice.    Any notices, requests, demands, or other communications
provided for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at

3

--------------------------------------------------------------------------------

the last address she has filed in writing with the Company, or in the case of
the Company, to its principal offices.

        9.    Severability.    The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement. If any provision of this Agreement shall
be held invalid or unenforceable in part, the remaining portion of such
provision, together with all other provisions of this Agreement, shall remain
valid and enforceable and continue in full force and effect to the fullest
extent consistent with law.

        10.    Withholding.    Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.

        11.    Entire Agreement.    Unless otherwise specifically provided in
this Agreement, the Executive and the Company acknowledge that this Agreement
supersedes any other agreement between them or between the Executive and the
Company or an Affiliate, concerning the subject matter hereof, other than the
Offer Letter that is being executed concurrently herewith.

        12.    Alienability.    The rights and benefits of the Executive under
this Agreement may not be anticipated, alienated or subject to attachment,
garnishment, levy, execution or other legal or equitable process except as
required by law. Any attempt by the Executive to anticipate, alienate, assign,
sell, transfer, pledge, encumber or charge the same shall be void. Payments
hereunder shall not be considered assets of the Executive in the event of
insolvency or bankruptcy.

        13.    Counterparts.    This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and said counterparts
shall constitute but one and the same instrument. Signatures delivered by
facsimile shall be effective for all purposes.

        IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand
and, pursuant to the authorization of the Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

    CONSTELLATION ENERGY GROUP, INC.
 
 
By:
 
        

--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

E. Follin Smith

4

--------------------------------------------------------------------------------



QuickLinks


SEVERANCE AGREEMENT
